Case 1:19-cV-20093-FA|\/| Document 23 Entered on FLSD Docket 04/01/2019 Page 1 of 7

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-20093-CIV-MORENO

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, P.A.,

Plaintiff,

vs.
VINARDELL POWER SYSTEMS, INC.,

Defendant.

ORDER GRANTING MOTION TO DISMISS AND STRIKING JURY DEMAND

THIS CAUSE came before the Court upon PlaintifPs Motion to Dismiss Counts ll and
Ill and Motion to Strike Jury Demand of Counterclaim (D.E. 17), filed on March 72 2019. The
Court has considered the motion, the response, the reply, the pertinent portions of the record, and
is otherwise fully advised in the premises. For the reasons below, Plaintiff’ s motion is
GRANTED. Accordingly, Defendant’s second and third claims in its counterclaim are
DISMISSED, and Defendant’s demand for a jury trial, in that same counterclaim, is STRICKEN.

I. BACKGROUND

Plaintiff National Union Fire Insurance Company of Pittsburgh, P.A. (“National Union”)
initiated the instant lawsuit seeking a declaratory judgment regarding whether certain equipment
damaged on the high seas was covered by an insurance policy existing between it and the
Defendant Vinardell Power Systems, Inc. (“Vinardell”). National Union is an insurer licensed

and regulated by the State of Florida, specifically, the Florida Department of Financial Services.

Case 1:19-cV-20093-FA|\/| Document 23 Entered on FLSD Docket 04/01/2019 Page 2 of 7

Vinardell, meanwhile, is an international distributor of electrical supplies headquartered in
Miami, Florida. While Vinardell was transporting Siemens circuit breakers to a customer in El
Salvador, the circuit breakers, for reasons unknown, were damaged en route. The parties now
dispute whether these circuit breakers are covered by the relevant insurance policy.

ln response to National Union’s complaint for a declaratory judgment, Vinardell asserted
three counterclaims, including (l) breach of contract (under the insurance policy), (2) bad faith
(during attempts to settle under the insurance policy), and (3) breach of Florida’s Deceptive and
Unfair Trade Practices Act (“FDUTPA”) (also under the insurance policy). Vinardell then
demanded a jury trial to resolve all claims and counterclaims in the case. National Union
subsequently moved to dismiss claims two and three, arguing that Florida law barred each claim.
Specifrcally, it argued, Florida case law prohibited bad faith claims before resolution of an
insured’s claim for benefits owed under the insurance contract. As for count three, National
Union argued that pursuant to section 501.212(4)(d), Florida Statutes (2019), entities governed
by the Department of Financial Services, like National Union, are exempt from FDUTPA suits.

II. STANDARD OF REVIEW
A. Motion to Dismiss Standard

ln reviewing a motion to dismiss, the Court must accept all factual allegations in the
complaint as true, and construe those facts in a light most favorable to the plaintiff Glover v.
Liggett Grp., ]nc., 459 F.3d 1304, 1308 (l lth Cir. 2006). “While a complaint attacked by a Rule
lZ(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’ s obligation to
provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,
and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (citation omitted) (quoting Papasan v.

Case 1:19-cV-20093-FA|\/| Document 23 Entered on FLSD Docket 04/01/2019 Page 3 of 7

Allain, 478 U.S. 265, 286 (1986)). Furthermore, in that same vein, “[d]ismissal is . . . permitted
‘when on the basis of a dispositive issue of law, no construction of the factual allegations will
support the cause of action.”’ Glover, 459 F.3d at 1308 (quoting Marshall Cly. Bd. of Educ. v.
Marshall Cly. Gas Dist., 992 F.2d 1171, 1174 (1 lth Cir. 1993)).
B. Motion to Strike Standard

As for reviewing a motion to strike, a court may strike from the pleading “any
insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” FED. R.
CIV. P. 12(f). “‘[A] motion to strike is a drastic remedy’ . . . disfavored by the courts.” Williams
v. Delray Auto Mall, Inc., 289 F.R.D. 697, 698 (S.D. Fla. 2013) (quoting Nash v. O.R. Colan
Grp., LLC, No. 12-60759, 2012 WL 4338817, at *1 (S.D. Fla. Sept. 20, 2012)).

III. ANALYSIS

The Court agrees with National Union in full and grants its motion to dismiss claims two

and three of the counterclaim, as well as motion to strike the demand for a jury trial.
A. Motion to Dismiss Count Two

Just as National Union argues, Vinardell does not have standing, at the present time, to
assert a claim for bad faith under section 624.155(1), Florida Statutes (2019).l By Way of
background, a claim for bad faith, much as its name would suggest, “‘arises in situations where
an insurer has breached its contractual duty of good faith[,]’ such as failing to negotiate a
settlement in good faith.” Fantecchl` v. Hartford Ins. Co. of the Midwest, No. 15-23969, 2015
WL 12516629, at *2 (S.D. F 1a. Nov. 24, 2015) (alteration in original) (quoting Continental Cas.
Co. v. Cily ofJacksonville, 550 F. Supp. 2d 1312, 1335 (M.D. Fla. 2007)). The right to assert a

claim for bad faith in the insurance context arises solely under statutory law. Id.

 

' Section 624.155(1)(b)1. provides, in relevant part, a private cause of action whenever an insurer does “[n]ot
attempt[] in good faith to settle claims when, under all circumstances, it could and should have done so, had it acted
fairly and honestly toward its insured and With due regard for her or his interests.” § 624.155(1)(b)1., Fla. Stat.

3

Case 1:19-cV-20093-FA|\/| Document 23 Entered on FLSD Docket 04/01/2019 Page 4 of 7

While statutory law provides for a claim of bad faith in Florida, there are limitations As
the Florida Supreme Court explained, “an insured’s claim against an [insurance company] for
failing to settle the claim in good faith does not accrue before the conclusion of the underlying
litigation for the contractual . . . insurance benefits.” Blanchard v. State Farm Mut. Auto. Ins.
Co., 575 So. 2d 1289, 1291 (Fla. 1991). The reason is that “[a]bsent a determination of the
existence of liability on the part of the uninsured tortfeasor and the extent of the plaintiffs
damages, a cause of action cannot exist for a bad faith failure to settle.” Ia’. This Court has
repeatedly followed Blcmcharal.2 See, e.g., Aligned Bayshore Holdings, LLC v. Westchester
Surplus Lines Ins. Co., No. 18-21692, 2018 WL 6448632, at *2 (S.D. Fla. Dec. 12, 2018) (citing
Blanchard and holding a claim for bad faith can only be brought after a determination of liability
and damages owed under the insurance contract); Famecchi, 2015 WL 12516629, at *2 (similar).

Like in All`gned Bayshore Holdings, dismissal~not abatement as Vinardell would
argue_“is appropriate for jurisdictional reasons . . . since this Court lacks jurisdiction over
claims that are not yet ripe.” Aligned Bayshore Holdz'ngs, 2018 WL 6448632, at *2. Vinardell
seeks abatement of the claim as the preferred remedy because it “offers at least the possibility of
increased judicial efficiency for those bad faith claims that do become ripe.” Gianassi v. State
Farm Mut. Auto. Ins. Co., 60 F. Supp. 3d 1267, 1271 (M.D. Fla. 2014). But concerns forjudicial
efficiency cannot trump “constitutional commands limiting the jurisdiction of federal courts.”

Aligned Bayshore Holdings, 2018 WL 6448632, at *2 (quoting Evea'on v. USAA Cas. Ins. Co,,

 

2 Vinardell erroneously argues that Blanchard only held that a claim for bad faith does not “necessarily” have to be
brought alongside a claim for benefits under an insurance contract. The Florida Supreme Court, however, in that
same case was clear: “an insured’s underlying first-party action for insurance benefits against the insurer . . . must be
resolved favorably to the insured before the cause of action for bad faith in settlement negotiations can accrue.”
Blanchard, 575 So. 2d at 1291 (emphasis added). The supreme court would thereafter continuously reaffirm its
holding in Blanchard in numerous cases. See e.g., Dadeland Depot, Inc. v. St. Paul Fire & Marine Ins. Co., 945 So.
2d 1216, 1234 (Fla. 2006); Imhofv. Nationwide Ins. Co., 643 So. 2d 617, 618 (Fla. 1994).

Case 1:19-cV-20093-FA|\/| Document 23 Entered on FLSD Docket 04/01/2019 Page 5 of 7

No. 15-22139, 2016 WL 4083013, at *2 (S.D. Fla. Jan. 19, 2016)).

Furthermore, as a basic matter, a litigant who has an unripe claim is not entitled to relief
under the Federal Rules of Civil Procedure. As Rule 8(a)(2) provides, a party asserting a cause
of action must write “a short and plain statement of the claim showing that the pleader is entitled
to relief.” FED. R. CIV. P. 8(a)(2); see also Bele v. 21st Century Centennial Ins. Co., 126 F.
Supp. 3d 1293, 1296 (M.D. Fla. Sept. 1, 2015); Fantecchi, 2015 WL 12516629, at *2.

B. Motion to Dismiss Count Three

The Court also dismisses Vinardell’s third claim based on the FDUTPA, as it is barred by
the “insurance” exemption of section 501 .212(4)(d). To establish a claim under the FDUTPA, a
party must show: (l) a deceptive act or unfair practice, (2) causation, and (3) actual
damages Galstaldi v. Sunvest leys. USA, LLC, 637 F. Supp. 2d 1045, 1056 (S.D. Fla. 2009).

Vinardell alleges that National Union violated the FDUTPA by “repeatedly making false
representations to [Vinardell] as to the coverages provided and bases for declination of
coverage.” However, section 501.212(4)(d) creates an exemption from the FDUTPA for “[a]ny
person or activity regulated under laws administered by . . . the Department of Financial
Services.” § 501 .212(4)(d), Fla. Stat. As the first exhibit to the motion to dismiss demonstrates,
National Union is an entity regulated by the Department of Financial Services.3

Even more specifically, the alleged wrongdoing by National Union here is in relation to
the fraudulent sale of insurance, an activity that is also regulated by the Department of Financial

Services.4 Finding both the entity and activity regulated by the department, the Court dismisses

 

3 Further, Vinardell does not dispute this fact in its response to the motion to dismiss

4 Florida courts resolve questions about the applicability of section 501.212(4)(d) “by looking to the activity which
is the subject of the lawsuit, and whether that activity is subject to the regulatory authority of the Office of Insurance
Regulation [i.e., the Department of Financial Services].” State Farm Mut. Auto. lns. Co. v. Physicians Inju)y Care

5

Case 1:19-cV-20093-FA|\/| Document 23 Entered on FLSD Docket 04/01/2019 Page 6 of 7

claim three. See Asokan v. Am. Gen. Life Ins. Co., 302 F. Supp. 3d 1303, 1314 (M.D. Fla. 2017)
(holding that “[b]ecause there is no dispute that American General is an insurance company as
that term is defined under § 501.212(4)(d), there is no cause of action for violation of
FDUTPA”); see also Antoine v. State Farm Mut. Auto. Ins., 662 F. Supp. 2d 1318, 1326 (M.D.
Fla. 2009) (dismissing an FDUTPA claim because “no cause of action may be maintained
against [an insurance company] under the Florida Deceptive and Unfair Trade Practices Act”).
C. Motion to Strike Jury Demand

Finally, again for reasons that National Union argues, the Court strikes Vinardell’s
demand in its counterclaim for a jury trial. ln admiralty cases proceeding under F ederal Rule of
Civil Procedure 9(h), a counterclaiming defendant is not entitled to a jury trial. See FED. R. CIV.
P. 38(e) (providing for only a non-jury trial “on issues in a claim that is an admiralty or maritime
claim under Rule 9(h)”). St. Paul Fire & Marine lns, Co. v. Lago Canyon, Inc., 561 F.3d 1181
(1 lth Cir. 2009), is on point. There, the Eleventh Circuit Court of Appeals held that “by electing
to proceed under Rule 9(h), rather than by invoking diversity jurisdiction, the plaintiff may
preclude the defendant from invoking the right to trial by jury Which may otherwise exist.” Ia'. at
1188 (quoting Harrison v. Flora Mercante Grancolombiana, S.A., 577 F.2d 968, 986 (5th Cir.
1978)). Underlying the Eleventh Circuit’s reasoning was “the general rule that admiralty claims
are to be tried without a jury.” Id, (quoting Harrl'son, 577 F.2d at 986).

Here, National Union has only proceeded by way of Rule 9(h) in its complaint, and so
Vinardell is not entitled to a jury trial. See Carnz`val Corp. v. Stankovl`c, No. 16-Civ-20353, 2016
WL 9274718, at *1 (S.D. Fla. Dec. 12, 2016) (“The well-settled rule in the Eleventh Circuit is

that a defendant normally has no right to a jury trial where plaintiff has proceeded with an

 

Ctr. lnc., 427 F. App’x 714, 723 (llth Cir. 2011), rev 'd on other grounds, Stale Farm Mul. Auto. Ins. Co. v.
Williams, 824 F.3d 1311 (l lth Cir. 2014).

Case 1:19-cV-20093-FA|\/| Document 23 Entered on FLSD Docket 04/01/2019 Page 7 of 7

admiralty and maritime claim.”); Zurich Ins. C0. v. Banana Servs., Inc., No. 84-1508, 1984 WL
1888, at *1 (S.D. Fla. Nov. 26, 1984) (“Where a plaintiff has denominated its claim as an
admiralty and maritime claim under Rule 9(h), Fed. R. Civ. P., as Plaintiff has here, there is
normally no right of the defendant to have a jury trial on any issue.”).
III. CONCLUSION

Because Vinardell’s second claim is premature under Florida case law, and its third claim
barred by Florida statute, the Court dismisses those claims. As for Vinardell’s demand for a jury
trial, none exists as National Union has elected to proceed by way of Rule 9(h),

[/-
DONE AND ORDERED in Chambers at Miami, Florida, this 25 of March 2019.

    

FEDERICO
UNITED STA S DISTRICT JUDGE

Copies furnished to:

Counsel of record

